Title: From Thomas Jefferson to Nicolas & Jacob van Staphorst, 3 January 1788
From: Jefferson, Thomas
To: Nicolas & Jacob van Staphorst



Gentlemen
Paris Jan. 3. 1788

I received your favor of the 24th. of December after I had wr[itten] and sent off my letter of the 30th. to the houses of Willincks & Van Stap[horst] jointly. I return you my sincere thanks for your attention to [the] application for the current demands of the legation of the U.S. as well as for your generous offer to advance one moiety of that due to Fizeaux. You will perceive by my letter of the 30th. that I [wrote] finally to ask of the Commissioners of the loans to pay the interest of that loan only, for the last year, and to await further orders from the board of Treasury. In the mean time I hope Mr. Fizeaux and the persons interested in his loan will have no uneasiness on account of the delay of the orders for their reimbursement. Be pleased to accept assurances of the attachment and esteem with which I have the honour to be Gentlemen, Your most obedient & most humble servt.,

Th: Jefferson

